DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to the following communication: the Application and RCE filed on 10/21/2020.  This action is made non-final.
Claims 1-6, 14-20 and 22-23 have been amended. Claims 7-8 have been cancelled. Claim 26 has been added. Claims 1-6 and 9-26 are pending in the case.  Claims 1, 14 and 20 are independent claims.

Continued Examination under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/21/2020 has been entered.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 07/21/2020, 10/07/2020, 12/09/2020 and 02/05/2021 were filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
6.	Acknowledgment is made of applicant's claim for priority based on provisional applications 62/362587 filed on 07/14/2016, 62/366540 filed on 07/25/2016, 61/631814 filed on 1/10/2012 and 61/497023 filed on 06/14/2011.




Response to Arguments
7.	Applicant's arguments filed 10/21/2020 have been considered but are moot for the new grounds of rejections presented below.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

9.	Claims 1-5, 9, 14-18, 20-22 and 26 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv et al. (US PGPUB 2012/0197419; filing date: 1/31/2011) (hereinafter Dhruv), in view of Barsook et al. (US PGPUB 2010/0180289; pub date: 7/15/2010) (hereinafter Barsook), further in view of Shin (US PGPUB 2004/-0267738; pub date: 12/30/2004),
in an alternative,
Claims 1-5, 9, 14-18, 20-22 and 26 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv in view of Wyatt et al. (US PGPUB, 2012/0192220; filing date: 1/25/2011) (hereinafter Wyatt), further in view of Shin.

As to claims 1, 14 and 20, Dhruv teaches a method (see Figs. 5A-5B) comprising: 
receiving metadata that is associated with primary content, wherein the metadata indicates a supplemental timeline and indicates associated with supplemental content (
see [0027] and Fig. 1B, via one or more wired or wireless networks; the media server resides in a network such as Internet; The media server 1004 receives the request and generates or fetches a manifest file 1006 to send to the playback device 1002 in response to the request; 
see [0029], time of the request; The manifest file can include links to the main requested media contents, as well as links to advertising content, metadata, formatting information, and tags for controlling the media player [e.g., time slot and network resource to playback]; 
see [0047]-[0050], Figs. 6-7, showing retrieving a media content; determine the metadata associated with the media content; and to playback of the media content on a media device; e.g., in step 702, receiving from a media player, a request for a media asset; e.g., playback on a media device as shown in Figs. 5A-5B; 
see [0031]-[0050], Figs. 2-4, 5A-5B, 6 and 7 showing playback/output of a media content with a timeline; e.g., transmitting/sending the manifest file to the media player [e.g., output device] in step 710; see [0039]-[0040] and Figs. 5A-5B, showing a timeline of events in the content with time-based metadata, e.g., the commercial tag 504 as a timeline event in Fig. 5A to play the advertising content in Fig. 5B while the content is played along the timeline; see [0027] and [0031] metadata; 
note: it is interpreted that the tag 504 in Fig. 5 is  “the metadata indicates a supplemental timeline and indicates associated with supplemental content” because when the primary content is played to that specific time point, the supplemental content is retrieved to play as shown in Fig 5B); 

retrieving, based on output of the primary content, supplemental content via the content resource; outputting, the supplemental content during output of the primary content (
see [0006]-[0008] receives a media manifest and extracts, from the media manifest, a list of media chunks and at least one tag associated with the list of media chunks, wherein the list of media chunks describes at least two separate media assets. Then the system parses the at least one tag to identify an action to perform during playback and a playback position to perform the action. The system retrieves, for playback, at least one media chunk from the list of media chunks, and, during playback of the at least one media chunk and at the playback position, performs the action; e.g., These manifest files include links to each chunk in a set of media chunks representing a media asset and, optionally, advertisements inserted in the media asset [as supplemental content]; 
see [0029] The manifest file can include links to the main requested media contents, as well as links to advertising content, metadata, formatting information, and tags for controlling the media player; see [0027] and [0031] metadata;
see [0031]-[0050], Figs. 2-4, 5A-5B, 6 and 7 showing playback/output of a media content with a timeline; e.g., transmitting/sending the manifest file to the media player [e.g., output device] in step 710; see [0039]-[0040] and Figs. 5A-5B, showing a timeline of events in the content with time-based metadata, e.g., the commercial tag 504 as a timeline event in Fig. 5A to play the retrieved advertising content in Fig. 5B while the content is played along the timeline; 
see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position [tag 504 in Fig. 5A while the primary is played] to perform the action [e.g., play the advertisement content in Fig. 5B]). 

Examiner note: the “output” here means media player playback output based on different time points in the timeline during the playback of the media content to synchronize or insert the supplemental content in available time slots and not the completion of the playback output, please see the instant application, [0058]-[0062], in [0058],The media player 230 can receive the playback data 235, and then initiate playback of the media resource, so as to generate output content for user consumption (e.g., via the user interface 210).; in [0062] the synchronization component 252 initiates a timer that is synchronized to a timeline of a primary content that is being (or will be) rendered through the media player 230; the media player 230 and/or the metadata manager 250 implements logic to process the output 239 for reference moments, which are known to map to a particular point in the timeline of the primary content; the output 239 of the primary content can provide a synchronization reference or marker by which the supplemental content data 237 can be inserted into the primary content timeline in accordance with a desired time slot 119, and independent of delivery platform; therefore, the “playback” and “output” have the same meaning.

The detected “tags” as tag 504 in Fig. 5A is interpreted as “supplemental timeline” in the time-based metadata associated with the primary content as “available time slots” suggested and taught by Dhruv as set forth above with a broadest reasonable interpretation (BRI) to be used to retrieve supplemental content to be played at the “tags” positions.

As a further support for the “supplemental timeline” which is interpreted as “tags” or “available time slots” with additional prior arts, in the same field of endeavor of providing metadata for a media primary content playback with advertising content, Barsook teaches the playback a media primary content which comprises predefined segment (as timeline/tags/time slots) to play supplemental/advertising content; thus Barsook suggests and teaches “receiving metadata that is associated with primary content, wherein the metadata indicates a supplemental timeline (as tags or time slots in Dhruv) and indicates associated with supplemental content” (see Figs. 2A-2D and 3, and [0071]-[0112], showing a predefined or predetermined gating segments on the timeline [as tags/time slots or supplemental timeline in the metadata] to play advertisement content; a media device 318 may be enabled to receive protected segments as streamed media content from a stream content server 320 in response to an indication that an associated gating segment has been used to render a presentation to a user. In this particular embodiment, media device 318 may interact with an application server 314, advertisement server 316 and stream content server 320 over a data transmission network such as network 312; advertisement server 316 may provide to media device 318 gating segments associated with protected segments in a timeline profile in response to a call from media device 318. As pointed out above, such a call may include metadata associated with gating segments in a timeline profile. It should be understood, however, that advertisement server 316 may use this metadata and/or other information to select gating media to be associated with protected segments in a timeline profile; Fig. 4 and [0097], advertisement server; see [0104], such metadata in a timeline profile may characterize gating segments associated with the protected segments and may comprise application centric metadata and/or content centric metadata. Such application centric metadata may include, for example, information indicating where gating segments are placed in a temporal ordering of media content segments in a timeline, information identifying specific gating content such as advertising media content, duration of particular gating segments in the timeline, to name just a few examples. In one embodiment, such a timeline may identify gating content of a gating segment with information indicating where such gating content may be obtained; see Fig. 5 and [0106], step 408, make call to advertisement server and receive gating media content segments).
Barsook further teaches “retrieving, based on output of the primary content, supplemental content via the content resource; and outputting, the supplemental content during output of the primary content” (see Fig. 3 and [0093], step 214, “presentation of media content segment rendered” [while the content is playing or output]; see Fig. 8 and [0136] present gating media content segment [as supplemental content] at a specific time point in the timeline to user while the content is played).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv and Barsook before him at the time of the invention was made, to modify the timeline playback of the primary and supplemental content taught by Dhruv to include the feature of using predefined and available pod/tags/time slots to paly auxiliary content taught by Barsook in order to provide the advertising content to be synchronized with the playback of the primary content according to the predefined and available segments (tags/time slots or supplemental timeline). One would have been motivated to make such a combination because including the feature of using predefined and available segments (tags/time slots) to paly advertising content would have been obtained as taught by Barsook (see Figs. 2A-2D and 3, and [0071]-[0112]; Fig. 4 and [0097]; see Fig. 5 and [0106]; see Fig. 8 and [0136]).

In an alternative, 

As an alternative prior art for the “supplemental timeline” which is interpreted as “tags” or “available time slots” in the time-based metadata with additional prior arts, in the same field of endeavor of providing a metadata for a media content using time slots in the metadata as “supplemental timeline”, Wyatt teaches “tags” or “available time slots” in a metadata as the “supplemental timeline” to display advertisements (see Abstract, [0038], [0059], an automated process obtains available time slots [e.g., as supplemental timeline] and schedules user generated content for transmission; see [0038] This information will typically indicate whether a time slot, which is also called an "avail," [e.g., as supplemental timeline] is available and, if it is taken, information about or identifying the advertiser, the amount to be charged when the commercial is aired, and other information; one or more available time slots are made available to more than one user; see Fig. 2A and [0061-[0065] at step 90, time slots available for user generated content [e.g., as supplemental timeline];see [0072] At step 104 the user-generated content is inserted into the linear programming in the time slot assigned to, or associated with, the user … information about the insertion points for advertising into programming and additional information about commercials that will be inserted--from the traffic server 32, including the unique identifier for the time slot purchased by the user; see [0063]-[0064] and Fig. 13, showing the TV program timeline that ADS 95 and SB 91 are inserted in the timeline as “supplemental timeline” in the TV program metadata to display Ads or user-generated content during the playback of the TV program; The text messages could be displayed, for example, in the form of a ticker moving across the screen. In another embodiment, the ticker can be selectively shown contemporaneously on the television and on a web page or smart phone application (see, for example, FIG. 6B); thus, the supplemental content is retrieved and played while the primary content [the TV program] is played as per the supplemental timeline or time slots in the overall timeline metadata).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv and Wyatt before him at the time of the invention was made, to modify the timeline playback of the primary and supplemental content taught by Dhruv to include a content metadata providing content with available time slots as supplemental timeline for the supplemental content taught by Wyatt in order to provide the supplemental content for available time slots of the timeline playback of the content. One would have been motivated to make such a combination because including a content metadata providing content with available time slots as supplemental timeline would have been obtained as taught by Wyatt (see Abstract, [0038], [0059]; see Fig. 2A and [0061]-[0065];see [0072]; see Fig. 13; see Fig. 6B).

Dhruv-Barsook or Dhruv-Wyatt suggests and does not expressively teach “wherein the supplemental content is synchronized with the primary content based on the supplemental timeline and a primary timeline associated with the primary content” (see Dhruv, Figs. 5A-5B that the tag 504 as a time-based metadata is synchronized with the start time of the content to play the associated advertisement content so that the advertisement content can be retrieved and played at the specific time point as indicated in tag 504).
In the same field of endeavor of synchronizing playback of content with supplemental content, Shin suggests and teaches “wherein the supplemental content is synchronized with the primary content based on the supplemental timeline and a primary timeline associated with the primary content.” (
see [0011] synchronizing the received content and metadata [includes supplemental timeline as “segment time information”] using the corrected relative time point; and a content segment browser for forwarding the content segment request signal to the synchronizer and reproducing a plurality of segments of the content synchronized by the synchronizer; 
see Fig. 2, for content and metadata generator/provider;
see Fig. 3 and [0033]-[0034], for Synchronizer 320; “a synchronizer 320 for synchronizing information on the content and metadata” and “allowing the synchronizer 320 to perform time synchronization between the content and the metadata”;
see [0012]-[0018], e.g., In an exemplary embodiment, in a case where the time information is GPS time information and the reference time point is GPS time information, if a GPS value of the content [e.g., start time] is ahead of a GPS value of the metadata, the synchronizer corrects the relative time point of the content by adding a difference between the GPS values of the content and metadata to a relative time value in the metadata; or if the GPS value of the content is behind the GPS value of the metadata, the synchronizer corrects the relative time point of the content by subtracting the difference between the GPS values from the relative time value in the metadata; 
see Figs. 6A-6C and [0049]-[0051], as examples of synchronization of the time-based metadata reference time point Tm with the content reference time point [start time] Tc; e.g., in [0049] FIG. 6A is a diagram illustrating a method for correcting the relative time points in a case where the reference time points of content and metadata coincide with each other; in [0050] FIG. 6B is a diagram illustrating a method for correcting the relative time points in a case where the reference time point of content is ahead of the reference time point of metadata; in [0051] FIG. 6C is a diagram illustrating a method for correcting the relative time points in a case where the reference time point of content is behind the reference time point of metadata). 

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook or Dhruv-Wyatt and Shin before him at the time of the invention was made, to modify the timeline playback/output of the primary and supplemental content taught by Dhruv-Barsook or Dhruv-Wyatt to include the synchronization of the time-based metadata for supplemental content with the start time or timeline of the primary content to have a synchronized playback. One would have been motivated to make such a combination because including the synchronization of the time-based metadata for supplemental content with the start time or timeline of the primary content would have been obtained as taught by Shin (see [0011]-[0018]; see Figs. 6A-6C and [0049]-[0051]).

As to claims 2, 15 and 22, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein receiving the comprises receiving the metadata based on initiating output of the primary content (see Dhruv, see [0027] and Fig. 1B, The media server 1004 receives the request and generates or fetches a manifest file 1006 to send to the playback device 1002 in response to the request; see [0029], time of the request; see [0047]-[0050], Figs. 6-7, showing retrieving a media content; determine the metadata associated with the media content [e.g. in response to the playback as initiating output of the content]; and to playback of the media content on a media device; e.g., see [0047], the system 100 receives a media manifest and extracts from the media manifest, a list of media chunks [e.g., identifier]; e.g., in step 702, receiving from a media player, a request for a media asset; e.g., playback on a media device as shown in Figs. 5A-5B; see [0050] The system 100 receives, from a media player, a request for a media asset (702) and identifies a manifest file [e.g., identifier] containing first pointers to media chunks for playing the media asset (704); see Figs. 3-4 and [0034]-[0038], showing time slots and tags for retrieving supplemental content to play; see Figs. 5A-5B and [0039]-[0046], showing how primary and supplemental content are played; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position [tag 504 in Fig. 5A as the content is played as output] to perform the action [e.g., play the advertisement content in Fig. 5B]; see Barsook, Fig. 3 and [0093], step 214, “presentation of media content segment rendered” [while the content is playing or output]; see Fig. 8 and [0136] present gating media content segment [as supplemental content] to user while playback/output of the content; see Wyatt, see [0063]-[0064] and Fig. 13, showing the TV program timeline that ADS 95 and SB 91 are inserted in the timeline as “supplemental timeline” in the TV program metadata to display Ads or user-generated content during the playback of the TV program; The text messages could be displayed, for example, in the form of a ticker moving across the screen. In another embodiment, the ticker can be selectively shown contemporaneously on the television and on a web page or smart phone application (see, for example, FIG. 6B); combining above prior arts, the limitation is taught).  

As to claims 3 and 16, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein receiving the  metadata comprises receiving the metadata based on initiating playback of the primary content on any one of multiple possible content sources (see Dhruv, see [0027] and Fig. 1B, The media server 1004 receives the request and generates or fetches a manifest file 1006 to send to the playback device 1002 in response to the request; see [0029], time of the request; see [0035] the manifest file can contain links to chunks from multiple sources; see [0047]-[0050], Figs. 6-7, showing retrieving a media content; determine the metadata associated with the media content [e.g. in response to the playback as initiating output of the content]; and to playback of the media content on a media device; e.g., see [0047], the system 100 receives a media manifest and extracts from the media manifest, a list of media chunks [e.g., identifier]; e.g., in step 702, receiving from a media player, a request for a media asset; e.g., playback on a media device as shown in Figs. 5A-5B; see [0050] The system 100 receives, from a media player, a request for a media asset (702) and identifies a manifest file [e.g., identifier] containing first pointers to media chunks for playing the media asset (704); see Figs. 3-4 and [0034]-[0038], showing time slots and tags for retrieving supplemental content to play; see Figs. 5A-5B and [0039]-[0046], showing how primary and supplemental content are played; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position [tag 504 in Fig. 5A as the content is played as output] to perform the action [e.g., play the advertisement content in Fig. 5B]; see Barsook, Fig. 3 and [0093], step 214, “presentation of media content segment rendered” [while the content is playing or output]; see Fig. 8 and [0136] present gating media content segment [as supplemental content] to user while playback/output of the content; see Wyatt, see [0063]-[0064] and Fig. 13, showing the TV program timeline that ADS 95 and SB 91 are inserted in the timeline as “supplemental timeline” in the TV program metadata to display Ads or user-generated content during the playback of the TV program; The text messages could be displayed, for example, in the form of a ticker moving across the screen. In another embodiment, the ticker can be selectively shown contemporaneously on the television and on a web page or smart phone application (see, for example, FIG. 6B); combining above prior arts, the limitation is taught).  

As to claims 4 and 17, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein the multiple content sources comprise at least one of a broadcast content source, a cable content source, or a streaming content source (see Dhruv, [0004] e.g., Apple iPad; television; stream media; see [0023] cable; [0035] the manifest file can contain links to chunks from multiple sources).  

As to claims 5 and 18, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein receiving the metadata receiving the one or more tags as part of a metadata set, and wherein retrieving the supplemental content comprises using a link indicated in the metadata set to retrieve the supplemental content via the content resource via an advertisement network or site (see Dhruv, [0004], [0006] and [0027] The manifest file can include links [tags] to the main requested media content, as well as links to advertising content, metadata, formatting information, and tags for controlling the media player; see Barsook, Fig. 3 and [0093], step 214, “presentation of media content segment rendered” [while the content is playing or output]; see Fig. 8 and [0136] present gating media content segment [as supplemental content] to user while playback/output of the content based on the “tags”; see Wyatt, see [0063]-[0064] and Fig. 13, showing the TV program timeline that ADS 95 and SB 91 are inserted in the timeline as “supplemental timeline” in the TV program metadata to display Ads or user-generated content during the playback of the TV program; The text messages could be displayed, for example, in the form of a ticker moving across the screen. In another embodiment, the ticker can be selectively shown contemporaneously on the television and on a web page or smart phone application (see, for example, FIG. 6B); in [0065] A unique identifier is generated by the traffic server 32 and assigned to each time slot. This identifier will be used, in the exemplary embodiment, by the traffic sever and broadcast server 42 to associate the user-generated content of the user with the purchased time slot [the link to retrieve the supplemental content]; combining above prior arts, the limitation is taught).  

As to claim 9, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches further comprising indicating an output time of the primary content (see Dhruv, Fig. 5A-5B and [0039]-[0040], showing the playback/output time 504 on the primary content timeline to retrieve the supplemental content to play as shown in Fig. 5B).

As to claim 21, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein the supplemental content comprises an advertisement (see Dhruv, [0004], [0006]-[0007], Fig. 3-4 and 5B, playing advertisement content; see Barsook, Figs. 2A-2D and 3, and [0071]-[0112]; Fig. 4 and [0097]; see Fig. 5 and [0106]; see Fig. 8 and [0136] playing advertisement content from an advertisement server based on predefined gating segments as visual markers as tags/time slots).  

As to claim 26, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein the supplemental content comprises interactive supplemental content (see Dhruv, [0040] and Fig. 5B, showing the displayed adverting content which is an interactive supplemental content, e.g., the play button 508 and other user interface controls 510B and 516 indicating the supplemental content is in interactive supplemental content; Some example actions the media player can take are shown in this example; see Barsook, Fig. 7 and [0133], showing a user selectable option “STAY ON THIS AD” 615; A user selectable option 615 may be presented to a user to permit a user to alter an advertisement experience setting. In this case, because a default setting is for auto continue, user selectable option 615 may be utilized to turn off an auto continue option. User selectable option may show a text option, such as "Stay on this ad," or "Turn off auto-continue," for example).

10.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin as applied to claim 1 above, further in view of Neumeier et al. (US PGPUB 2010/0306808; pub date: 12/02/2010) (hereinafter Neumeier).

As to claim 11, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches “tag” in the content timeline as “visual marker” and suggests the limitation of “wherein the primary content comprises video, and wherein outputting the supplemental content comprises performing image recognition to determine a visual marker in the video to synchronize the output of the supplemental content” (see Dhruv, [0006]-[0008] receives a media manifest and extracts, from the media manifest, a list of media chunks and at least one tag associated with the list of media chunks, …. The system retrieves, for playback, at least one media chunk from the list of media chunks, and, during playback of the at least one media chunk and at the playback position, performs the action [of playing supplemental content]; e.g., These manifest files include links to each chunk in a set of media chunks representing a media asset and, optionally, advertisements inserted in the media asset [as supplemental content]; see [0029] The manifest file can include links to the main requested media contents, as well as links to advertising content, metadata, formatting information, and tags for controlling the media player; see Figs. 3-4 and [0034]-[0038], showing time slots and tags for retrieving supplemental content to play; see Figs. 5A-5B and [0039]-[0046], showing how primary and supplemental content are played; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback and a playback position to perform the action [as supplemental content]; see Barsook, Figs. 2A-2D and 3, and [0071]-[0112]; Fig. 4 and [0097]; see Fig. 5 and [0106]; see Fig. 8 and [0136] playing advertisement content from an advertisement server based on predefined gating segments as visual markers as tags/time slots). 
Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin does not expressively teach “performing image recognition to determine a visual marker in the video” as claimed.
In the same field of endeavor of playing media content with supplemental content, Neumeier teaches “performing image recognition to determine a visual marker in the video”  by using image recognition technique to identify the image in the primary content to provide targeted advertisement as a type of “synchronizing” the primary content and supplemental content (see [0010], identifying which video segment is being displayed on a screen of a television system; see [0025] the widget can employ audio signature detection or image recognition software to identify the displayed images in the program stream; see [0034] a video feed of the program being watched (run through image recognition); see [0040]-[0041], the TV client 18 may receive the video stream and extract image data to be sent to the server 420, so that the channel recognition module 26 can identify the channel being viewed using image recognition software; see Fig. 10 and [0072]-[0076], the video image [after image recognition] plus time offset are used to search for the “location” of the TV program to identify the “location” to play the contextual advertisement; in[0076] Once the most likely location in the database is identified, content stored in the database in association with that location can be retrieved by the contextual targeting module 64; thus, “performing image recognition to determine a visual marker in the video” is taught for the synchronized playback of the TV program and the contextual advertisement based on the timeline).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin and Neumeier before him at the time of the invention was made, to modify the timeline playback of the primary and supplemental content taught by Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin to include the feature of using an image recognition technique to identify a time location in a TV program to play a contextual advertisement content by Neumeier in order to provide a synchronized playback of primary content and supplemental content. One would have been motivated to make such a combination because including the feature of using an image recognition technique to identify a time location in a TV program to play a contextual advertisement content for a synchronized playback of primary content and supplemental content would have been obtained as taught by Neumeier (see [0010]; see [0025]; see [0034]; see [0040]-[0041]; see Fig. 10 and [0072]-[0076]).

11.	Claims 13 and 25 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin as applied to claims 1 and 20 above, further in view of Harding et al. (US PGPUB 2010/0287580; pub date: 11/11/2020) (hereinafter Harding).

As to claims 13 and 25, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin does not expressively teach, however, in the same field of endeavor of playing media content with ads, Harding teaches wherein outputting the supplemental content comprising overlaying the supplemental content relative to the primary content (see [0007], [0038], [0065] and [0070], the content distributers can support a wide variety of advertisement formats such as in-stream video advertisements, advertisement overlays (e.g., text, image and video overlays) as well as user interactive advertisements; in [0065] an ad tag is used by the client 121 to properly display the advertisements within the video. The ad tag describes ad format-specific attributes that describe additional information specific to the advertisement format associated with the ad tag. For overlay advertisements, the ad tag includes allowable dimensions of the overlay as a percentage of the content video size so that the client 121 can properly display the advertisement. For example, the ad tag may specify that the overlay advertisement may only be a maximum of ten percent of the total video size. The ad tag may also describe the location in which the overlay advertisement is to be displayed in the video).  
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin and Harding before him at the time of the invention was made, to modify the timeline playback of the primary and supplemental content taught by Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin to include the feature of overlaying the supplemental content relative to the primary content taught by Harding in order to provide overlaying content. One would have been motivated to make such a combination because including the feature of overlaying the supplemental content relative to the primary content would have been obtained as taught by Harding (see [0007], [0038], [0065] and [0070]).

12.	Claims 6, 10, 12, 19 and 23-24 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin as applied to claims 1, 14 and 20 above, further in view of Candelore et al. (US PGPUB 2009/0041418; pub date: 2/12/2009) (hereinafter Candelore).

 As to claims 6, 19 and 23, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin does not expressively teach, however, in the same field of endeavor of displaying media content, Candelore teaches wherein the retrieving the supplemental content is performed prior to a predetermined time slot of the primary content, the predetermined time slot being indicated in the metadata (see Candelore, Figs. 1-2, 6, [0015]-[0016], [0020]-[0027]; see Abstract and [0030]-[0034]; in [0030], Pre-stored audio thumbnails 150 are based on audio snippets of A/V programs (e.g., televised programs, released movies, etc.) that are uploaded into audio database 140 in advance [prior to a predetermined time slot of the primary content]. In other words, new televised A/V programs will need to be processed and uploaded into audio database 140 prior to its scheduled airing; in Fig. 6 and [0041]-[0042], step 600, “receive incoming digital content (audio) [audio content]; step 650 to step 660, “recover metadata for program featuring the audio thumbnail” in step 650 and “provide metadata to display device for rendering” in step 660 [as supplemental content to display]; in [0021], The "metadata" is information that may be of interest to the consumer such as information concerning the A/V program (e.g., title, duration, actors, director, geographic setting for the program, synopsis, etc.), additional plot details for the A/V program, advertising, (uniform resource locator "URL") links to a network, or the like [as supplemental content to display which is pre-loaded to the system prior to a predetermined time slot of the primary content]).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin and Candelore before him at the time of the invention was made, to modify the timeline playback of the primary and supplemental content taught by Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin to include the feature of retrieving the supplemental content item is performed prior to a predetermined time slot of the primary content taught by Candelore in order to provide the supplemental content to be synchronized with the playback of the primary content according to the played content. One would have been motivated to make such a combination because including the feature of retrieving the supplemental content item is performed prior to a predetermined time slot of the primary content would have been obtained as taught by Candelore (see Figs. 1-2, 6, [0015]-[0016], [0020]-[0027]; see Abstract and [0030]-[0034]).

As to claim 10, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin does not expressively teach, however, in the same field of endeavor of displaying media content, Candelore teaches wherein the output includes an audio output, and wherein outputting the supplemental content comprises performing an audio recognition to determine an audio marker to synchronize rendering of the supplemental content (see Candelore, [0015]-[0018], the use of audio information to identify a location within an audio-video (A/V) program that is being viewed so as to enable usage and insertion of time pertinent metadata; see Figs. 1-2, 6, [0020]-[0027], display device receives and renders media content retrieved by a networking device; in Fig. 6 and [0041]-[0042], step 600, “receive incoming digital content (audio) [audio content]; step 650 to step 660, “recover metadata for program featuring the audio thumbnail” in step 650 and “provide metadata to display device for rendering” in step 660 [as supplemental content to display]; in [0021], The "metadata" is information that may be of interest to the consumer such as information concerning the A/V program (e.g., title, duration, actors, director, geographic setting for the program, synopsis, etc.), additional plot details for the A/V program, advertising, (uniform resource locator "URL") links to a network, or the like [as supplemental content to display]; see Abstract, [0016], [0022]-[0027] and [0030]-[0034], system generates one or more audio thumbnails/fingerprints [e.g., audio recognition] and routed to database to identify matching audio thumbnails to associate the thumbnail with a given A/V program [e.g., audio recognition] in order to receive related metadata for display of supplemental/enhanced content; the separation may be performed on a time-basis, e.g., using video frame synchronization; see [0045] voice recognition and music recognition as other examples).  

As to claims 12 and 24, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin does not expressively teach, however, in the same field of endeavor of displaying media content, Candelore teaches wherein outputting the supplemental content comprises determining a broadcast schedule for the primary content and using the broadcast schedule to synchronize the output of the supplemental content (see Candelore, [0032], an initial search may be conducted for televised programs that are knowingly scheduled to be aired at a particular time that is provided from display device 120 or known by audio database 140. Alternatively, metadata may be gathered from devices other than the set-top box such as a universal remote controller, wireless router or other peripheral devices that may have access to television guide information [broadcast schedule]; see Abstract, Figs. 1-2, 6, [0015]-[0016], [0020]-[0027] and [0030]-[0034] display device receives and renders media content retrieved by a networking device; system generates one or more audio thumbnails/fingerprints and routed to database to identify matching audio thumbnails to associate the thumbnail with a given A/V program in order to receive related metadata for display of supplemental/enhanced content).  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179